Citation Nr: 1043174	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  06-37 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from April 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Veteran's 
notice of disagreement was received in June 2006.  A statement of 
the case was issued in August 2006, and a substantive appeal was 
received in December 2006.  The Veteran appeared at an informal 
Decision Review Officer (DRO) conference hearing in November 2007 
and at a March 2010 DRO hearing.  An informal conference report 
and a transcript, respectively, are of record.    

On substantive appeal received in December 2006, the Veteran 
marked the appropriate box to indicate that he wanted a hearing 
before the Board at the RO.  A hearing was scheduled, but the 
Veteran failed to appear in October 2010.

Although the appeal also originally included the issue of service 
connection for hemorrhoids, this benefit was granted by rating 
decision in March 2010 and is therefore no longer in appellate 
status.	

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

With regard to the right knee disability issue, VA examination in 
February 2005 apparently found no current disability; a nexus 
opinion was therefore not rendered.  However, in a May 2009 
letter, Clarence J. Brooks, M.D. reports that the Veteran has 
restricted active range of motion of the right knee and that x-
rays show degenerative changes of the right knee.  Further 
development of the medical evidence is necessary before the Board 
may properly proceed with appellate review of this issue. 

In his claim received in December 2004, the Veteran reported 
being seen by a Dr. T.S. Ballom for hypertension and a Dr. Todd 
for right knee disability.  It does not appear that an attempt to 
request pertinent records from these individuals has been made.  
The Veteran did testify at a RO hearing with regard to 
unavailability of certain private records, but he was not clear 
as to which physicians he was talking about.  In view of the need 
to return the case for VA examination as outlined above, the 
Board believes it appropriate to direct action to ensure that all 
available private records are requested. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran and 
take appropriate action to obtain the full 
names and addresses of the Dr. T.S. Ballom 
and Dr. Todd he referred to in his December 
2004 claim.  If the Veteran furnishes 
sufficient information to allow for an 
attempt to contact these physicians, then 
the RO should take action to request all 
pertinent records.   

2.  After completion of the above, the 
Veteran should be afforded appropriate VA 
knee examination to determine the nature, 
extent and etiology of right knee 
disability.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  Any medically indicated 
special tests, to include x-rays if deemed 
medically advisable, should be 
accomplished.  The examiner should clearly 
report the diagnosis or diagnoses for all 
current right knee disorders. 

As to each current right knee disorder, the 
examiner should respond to the following:

Is it at least as likely as not (a 50% or 
higher degree of probability) that such 
right knee disorder is causally related to 
service, to specifically include the right 
knee symptoms documented in service 
treatment records?  

A rationale should be provided for all 
opinions.

3.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issues on appeal.  The RO should issue an 
appropriate supplemental statement of the 
case, and give the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


